                                                              FILED



                   UNITED STATES DISTRICT COURT        CLERK, U.S. DISTRICT COURT
                                                              NORFOLK. VA
                   EASTERN DISTRICT OF VIRGINIA
                           Norfolk Division




JOSEPH COVELL BROWN,

               Plaintiff,

      V.
                                                 ACTION NO. 2:19cv376


MARCUS PORTER, in his individual
capacity,
NORFOLK STATE UNIVERSITY,
THE BOARD OF VISITORS OF
NORFOLK STATE UNIVERSITY,
THE COMMONWEALTH OF VIRGINIA,
and
TRACCI K. JOHNSON, in her
individual capacity.

               Defendants.



                           MEMORANDUM ORDER


      This matter comes before the court on the Motion to Dismiss

and Memorandum in      Support filed by Defendants Marcus Porter,

Norfolk State University (''NSU"), the Board of Visitors of Norfolk

State University (''the Board"), the Commonwealth of Virginia ("the

Commonwealth"),   and    Tracci   K.   Johnson   (collectively,      "the

Defendants"). ECF No. 4.

                         I. Procedural History

      The Plaintiff filed his Complaint in the Circuit Court of the

City of Norfolk on June 14, 2019. ECF No. 1-2. The Defendants filed

a timely Notice of Removal in this court on July 18, 2019. ECF
No. 1. The Defendants filed a Motion to Dismiss and Memorandum in

Support on July 25, 2019. ECF Nos. 4, 5. The Plaintiff filed a
Memorandum in Opposition on August 12, 2019. ECF No. 9. The
Defendants filed a Reply on August 20, 2019. ECF No. 12.

     On August 29, 2019, this court referred the Motion to Dismiss
to United States Magistrate Judge Robert J. Krask, pursuant to the
provisions of 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil
Procedure     72(b),   to    conduct   hearings,   including   evidentiary

hearings, if necessary, and to submit to the undersigned district
judge       proposed   findings     of    fact,    if    applicable,    and
recommendations for the disposition of the Motion to Dismiss. ECF

No. 13.


        Judge Krask filed the Report and Recommendation C'R&R") on

November 26, 2019. ECF No. 14. The R&R recommended that the motion

to dismiss for lack of subject matter jurisdiction be granted as

to Count I and that Count I be dismissed with prejudice;^ that the

motion to dismiss for failure to state a claim be granted as to

Counts II, III, IV, and V, and that Counts II, III, IV, and V be

dismissed without prejudice; and that the Plaintiff be provided

with leave to amend Counts II, III, IV, and V within fourteen days




        1   Given   this    recommendation   and   the   court's   agreement
therewith, see infra Part II, the court does not address the
alternative recommendation to deny the motion to dismiss Count I
for failure to state a claim. R&R at 50.
of the final order addressing the Motion to Dismiss. Id. at 50

51.


      The parties were advised of their right to file written

objections   to    the    findings       and   recommendations       made   by   the

Magistrate Judge within fourteen (14) days from the date of the

mailing of the R&R to the objecting party. JA. at 51. The Plaintiff

filed Objections and the Defendants filed a Partial Objection to

the R&R on December 10, 2019. EOF Nos. 15, 16. The Plaintiff and

Defendants filed Responses on December 24, 2019. EOF Nos. 17, 18.

      Pursuant    to     Rule    72(b)    of   the    Federal   Rules   of   Civil

Procedure, the court, having reviewed the record in its entirety,

shall make a ^ novo determination of those portions of the R&R to

which the parties have specifically objected. Fed. R. Civ. P.

72(b). The court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the

matter to him with instructions. 28 U.S.C. § 636(b)(1).

                  II. Plaintiff's Objection on Count I

      The Plaintiff first objects to the R&R's conclusion that his

claims against the Commonwealth^ in Count I are barred by the

Eleventh   Amendment.      Pi.    Obj.    at 2,      ECF   No. 15.   Although    the



      2 The Plaintiff does not object to the R&R's conclusion that
his claims against NSU and the Board in Count I are barred by
sovereign immunity, and the court finds no clear error to such
conclusion. Pi. Obj. at 7; R&R at 24 n.ll. Therefore, this
discussion in Part II only addresses the Commonwealth and no other
named defendants.
Defendants had raised both Eleventh Amendment immunity and common

law sovereign immunity in their Motion to Dismiss, the R&R did not

find it necessary to reach the            common law       sovereign   immunity

question. R&R at 24 n.ll This court overrules the Plaintiff's

objection on this issue but finds it necessary to supplement the

R&R's reasoning by addressing the common law sovereign immunity

issue, as explained further below.

      Under the Eleventh Amendment of the Constitution of the United

States, a state is generally immune from suit in federal court by

its own citizens or citizens of another state. U.S. Const, amend.


XI; Hans v. Louisiana, 134 U.S. 1 (1890). A defendant-state waives

its Eleventh Amendment immunity, however, if it (1) has waived

common law sovereign immunity over the case in its own state courts

and   (2)   removes   the   case   to   federal   court.    Stewart    v.   North

Carolina, 393 F.3d 484, 488 (4th Cir. 2005) (explaining that a

state waives Eleventh Amendment immunity if it ^^removes an action

to federal court having already consented to suit in its own

courts"); see Lapides, 535 U.S. at 619. One way a state waives

common law sovereign immunity over a case is if there is a state

statute waiving sovereign immunity over the suit in its own courts.

Id. at 616.


       In this case, the      Defendants removed the case to federal

court, and the Plaintiff argues that the Virginia Tort Claims Act

C'VTCA") operates as a statutory waiver of common law sovereign
immunity. Pi. Obj. at 2, 4; see Va. Code Ann. § 8.01-195.1 ^ seq.

Therefore, under the framework set out in Stewart and Lapides, it

is necessary for this court to resolve the common law sovereign

immunity question in order to resolve the Eleventh Amendment

immunity question.^

       At a threshold level, the VTCA waives Virginia's sovereign

immunity from claims only "if a private person[] would be liable

to the claimants for such damage." Va. Code. Ann. § 8.01-195.3. As

other courts have recognized, this language does not waive immunity

over    "constitutional     torts,"     such    as   the   constitutional   due

process claim at issue in Count I, because those claims are

typically not cognizable against a private person. See, e.g., FDIC

V. Meyer, 510 U.S. 471, 482 (1994) (interpreting similar language

in the Federal Tort Claims Act and stating that "tort liability

arising under the Constitution . . . generally does not apply to

private entities"). Moreover, the VTCA limits its application to

claims resulting from "damage to or loss of property or personal




       3 The R&R was able to avoid the common law sovereign immunity
question because it found that the VTCA does not waive Eleventh
Amendment immunity in federal court, and it pointed to cases from
the    Fourth   Circuit   and   the   U.S.   District Court for   the   Western
District of Virginia finding the same. R&R at 23 (citing McConnell
V. Adams, 829 F.2d 1319, 1329 (4th Cir. 1987); Haley v. Va■ Dep't
of Health, No. 4:12cvl6, 2012 WL 5494306, at *5 (W.D. Va. Nov. 13,
2012)) . However, those cases did not involve removal and therefore
did not require the court to consider whether the VTCA waived
sovereign immunity in state court, as is required in removal cases
under Lapides and Stewart.
injury or death.'' Va. Code. Ann. § 8.01-195.3. Notably, the R&R

concluded that the Plaintiff failed to allege a property interest

in Count I. See R&R at 11. The Plaintiff did not object to that

conclusion, and the court finds no clear error. As a result, the

court finds that the VTCA is not, as argued by the Plaintiff, a

statutory waiver of common law sovereign immunity over this suit

in federal or state court.''

     Having found that the Commonwealth had not waived its common

law sovereign immunity over this suit when it removed the case to

federal court, this court OVERRULES the objection and ADOPTS and

APPROVES   the    R&R's   conclusion   that   the   claims   against   the

Commonwealth in Count I are barred by Eleventh Amendment immunity.

                 III. Plaintiff's Remaining Objections

     The Plaintiff next objects to the R&R's conclusion that his

claims against Porter and Johnson are barred by qualified immunity,

and specifically that his asserted due process right was clearly

established by the weight of persuasive authority. PI. Obj. at 7-

14. As the Plaintiff acknowledges, the Fourth Circuit had not




     '' The Plaintiff has also pointed to the due process provision
of the Virginia constitution as an alternative waiver of sovereign
immunity. ECF No. 9 at 4-5. However, courts have not interpreted
that provision to provide a waiver of sovereign immunity with
respect to liberty interests, such as the one at issue here. R&R
at 11 (finding that the Plaintiff sufficiently alleged a liberty
interest, but not a property interest); see Doe v. Rectors and
Visitors of George Mason Univ., 132 F. Supp. 3d 712, 728 (E.D. Va.
2015) (Ellis, J.).
explicitly   held      that   procedural     due   process   rights      apply    to

disciplinary     hearings      at   state   universities     at   the    time    the

Plaintiff's expulsion occurred. Id. at 10. To the contrary, as the

R&R points out, another case in this district had recently found

that such a right was not clearly established under a very similar

set of facts as here. See Doe v. Rector and Visitors of George

Mason Univ., 132 F. Supp. 3d 712, 724-27 (E.D. Va. 2015) (Ellis,

J.). Given the lack of direct and binding precedent in support of

the Plaintiff's asserted right to procedural due process in the

context of university disciplinary hearings, and for the reasons

stated in the R&R, the court OVERRULES this objection and ADOPTS

and   APPROVES   the   R&R's    conclusion    that   the   claims   in    Count   I

against Defendants Porter and Johnson are barred by qualified

immunity.

      The Plaintiff also objects to the R&R's conclusion that the

facts alleged in the Complaint fail to establish that the text

message that precipitated the disciplinary actions against him was

not a "true threat." PI. Obj. at 14-15. The text message at issue

was sent by the Plaintiff to his roommate, and said, "text me again

and im breaking your jaw." R&R at 32. While the Complaint states

that "[ejvidence available to NSU officials indicated Smith [i.e.,

the Plaintiff's roommate] considered the texting conversation to

be playful in nature," it did not specify what that evidence was.

Compl. at SI 28, ECF No. 1-2. Moreover, although the constitutional
test    for   true     threats       sometimes       considers        the      subjective

interpretation of the threat by the recipient, that is not the

only factor. See, e.g., Virginia v. Black, 538 U.S. 343, 359 (2003)

(«>True threats' encompass those statements                      where the speaker

means to communicate a serious expression of an intent to commit

an act of unlawful violence to a particular individual or group of

individuals."). In         sum,   the Complaint clearly states                  that the

Plaintiff made a threat in his text message, but it does not allege

sufficient    facts   to   establish       that it       was   not   a ''true    threat."


Accordingly, and for the           reasons stated in the R&R, the court

OVERRULES     this    objection      and    ADOPTS       and    APPROVES       the   R&R's

conclusion that, on the facts alleged, the text message at issue

was a true threat that falls outside the protections of the First

Amendment.


       Finally, the Plaintiff objects to the R&R's conclusion that

the facts alleged in the Complaint do not establish that NSU's

disciplinary procedures are binding contractual terms. PI. Obj.

at 15-16. The court finds that the Complaint makes only conclusory

allegations that the procedures cited by the Plaintiff constitute

binding   contractual       terms.    See       Compl.   at          144-48;    Brown   v.

Rectors & Visitors of Univ. of Va., 361 F. App'x 531, 534 (4th

Cir. 2010) (holding there were no factual allegations that the

parties understood UVA's student handbook to be an enforceable

contract between the University and its students). Accordingly,


                                            8
and for the reasons stated in the R&R, the court OVERRULES this

objection and ADOPTS and APPROVES the R&R's conclusion that the

Complaint fails to sufficiently allege that NSU's disciplinary
procedures constitute binding contractual terms.

                         IV. Defendants' Objections

       The   Defendants    object to the       R&R's conclusions           that the

Complaint sufficiently alleged that the Plaintiff was deprived of

a liberty interest when NSU expelled him, and that the expulsion

involved constitutionally inadequate process. Def. Obj. at 3-8.

       The Defendants' Partial Objection makes two points in arguing

that   the    Plaintiff    failed     to    sufficiently    allege     a    liberty

interest, neither of which are convincing. First, the Defendants

argue that a deprivation of a liberty interest must involve the

extinguishment of a statutory right or employment arrangement. Id.

at 5. But the Defendants ignore Fourth Circuit case law recognizing

liberty      interests    that   do   not    implicate     statutory       or   even

contractual rights,^ and fail to explain their assertion that

employment is the only permissible liberty interest that does not

implicate a statutory right. See Paul v. Davis, 424 U.S. 693, 701




     ^ See, e.g., Sciolino v. City of Newport News, 480 F.3d 642,
645 (4th Cir. 2007) (information contained in personnel file of a
probationary employee); Ridpath v. Ed. of Governors Marshall
Univ., 447 F.3d 292, 307 & n. 14 (4th Cir, 2006) (information
contained in personnel file of an at-will employee); Boston v.
Webb, 783 F.2d 1163, 1165-66 (4th Cir. 1986) (reasons for at-will
employee's discharge).
(1976) (stating that liberty interests must implicate some sort of

^^tangible interest[] such as," but not necessarily limited to,

 employment"). Second, the Defendants assert that the Complaint

failed to allege a "stigmatizing statement" made in conjunction

with the expulsion. Def. Obj. at 5. To the contrary, and as

discussed in the R&R, the Complaint states that the expulsion

"permanently tarnished [the Plaintiff's] academic record" and has

caused "significant reputational [and] professional injury," and

mentions humiliation resulting from his public arrest. See Compl.

at    53, 78, 87, 88, 95; R&R at 14-15.

     Finally, the Defendants object to the R&R's conclusion that

the Plaintiff's   expulsion   involved   constitutionally inadequate

process. Def. Obj. at 5-8. While the objection focuses on evidence

that it says contradicts the R&R's conclusion that the Plaintiff

"was not given adequate notice of the charges against him," the

R&R cited a number of other ways in which the expulsion hearing

lacked adequate due process. See R&R at 17-18. Even granting the

Defendants' contention that the Plaintiff had notice of the charges

against him at some point prior to the hearing, this court finds

that the   remaining examples mentioned in     the   R&R   resulted   in

constitutionally insufficient procedural due process.




                                 10
     Accordingly, the court OVERRULES the Defendants' objections
and ADOPTS and APPROVES the R&R's conclusion that the Plaintiff

was deprived of a liberty interest without constitutionally
adequate due process.

                           V. Conclusion


     Having reviewed the record in its entirety and the Objections
to the R&R, and having made ^ novo determinations with respect

thereto, the court hereby OVERRULES the Plaintiff's Objections to

the R&R and the Defendants' Partial Objection to the R&R.

     The court ADOPTS AND APPROVES IN FULL the findings and

recommendations set forth in the Magistrate Judge's thorough and

well-reasoned R&R, except that the court supplements the R&R's

reasoning for the conclusion that claims against the Commonwealth

in Count I of the Complaint are barred by Eleventh Amendment

immunity and does not reach the alternative ground of dismissal

for failure to state a claim in Count I.^ Accordingly, the

Defendants' Motion to Dismiss Count I for lack of subject matter
jurisdiction is GRANTED, and Count I is DISMISSED WITH PREJUDICE.

The Defendants' Motion to Dismiss Counts II, III, IV, and V is
GRANTED, and Counts II, III, IV, and V are DISMISSED WITHOUT

PREJUDICE. The Plaintiff is GRANTED LEAVE TO AMEND, within fourteen




      See supra note 1 and accompanying text.

                                11
(14) days of the entry date of this Memorandum Order, with respect

to Counts II, III, IV, and V.

     The Clerk is DIRECTED to send a copy of this Memorandum Order

to counsel for all parties.

     IT IS SO ORDERED.

                                                  JsL         -m-
                                      Rebecca Beach Smith
                                      Senior United States District Judge
                                     REBECCA BEACH SMITH
                              SENIOR UNITED STATES DISTRICT JUDGE

February    , 2020




                                12
